AMY, J.,
dissenting.
hi respectfully dissent from the majority’s determination to vacate the defendant’s convictions and sentences. Certainly, it is the trial court’s duty to see that the court reporter makes a true, complete and accurate record of the trial. State v. Pinion, 06-2346 (La.10/26/07), 968 So.2d 131. However, in this case, the voir dire transcript contained within the record permits a review of the appropriateness of the trial court’s denials of the defendant’s challenges for cause. State v. Campbell 06-0286 (La.5/21/08), 983 So.2d 810, cert. denied, 555 U.S. 1040, 129 S.Ct. 607, 172 L.Ed.2d 471 (2008). In this light, and given that the defendant’s contention that the cited omissions from the record would reveal a possible pattern of disparate treatment is only speculative in nature, I find that a reversal is not required.
For this reason, I respectfully dissent.